                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

JOHN DOE,

                                                         CASE NO. 19-cv-4082
                Plaintiff(s),
                                                         MOTION TO APPEAR
vs.                                                        PRO HAC VICE

DORDT UNIVERSITY f/k/a DORDT
COLLEGE, DORDT UNIVERSITY
BOARD OF TRUSTEES; HOWARD
WILSON, individually and as agent for
Dordt University; ROBERT TAYLOR,
individually and as agent for Dordt
University; DEREK BUTEYN,
individually and as agent for Dordt
University; and ERIN OLSON,
individually and as agent for Dordt
University,

                Defendant(s).


Michael J. Roccaforte, a lawyer who is not a member of the bar of this district, moves to
appear in this case pro hac vice on behalf of Defendants, Dordt University f/k/a Dordt
College, Dordt University Board of Trustees; Howard Wilson, individually and as agent
for Dordt University; Robert Taylor, individually and as agent for Dordt University; Derek
Buteyn, individually and as agent for Dordt University; and Erin Olson, individually and
as agent for Dordt University. Michael J. Roccaforte states that he is a member in good
standing of the bar of the State of Nebraska, and that he agrees to submit to and comply
with all provisions and requirements of the rules of conduct applicable to lawyers admitted
to practice before the state courts of Iowa in connection with his pro hac vice representation
in this case.




      Case 5:19-cv-04082-CJW-KEM Document 15 Filed 02/20/20 Page 1 of 4
Michael J. Roccaforte, further states that he will comply with the associate counsel
requirements of LR 83(d)(3) and (4) by associating with Heidi A. Guttau, an attorney who
has been admitted to the bar of this district under LR 83(b) and (c) and who has entered an
appearance in this case. Mr. Roccaforte can be contacted as follows:
       Michael J. Roccaforte
       Baird Holm LLP
       1700 Farnam Street, Suite 1500
       Omaha, NE 68102-2068
       Phone: 402.636.8318
       Fax: 402.344.0588
       Email: mroccaforte@bairdholm.com
The certificate of good standing (dated within the last 90-days) required by Administrative Order
No. 19-AO-0004-P is attached.

       Dated this 20th day of February, 2020.


                                          DORDT UNIVERSITY F/K/A DORDT COLLEGE;
                                          DORDT UNIVERSITY BOARD OF TRUSTEES;
                                          HOWARD WILSON, ROBERT TAYLOR, DEREK
                                          BUTEYN, AND ERIN OLSON, Defendants,



                                          By:    /s/Heidi A. Guttau
                                                Heidi A. Guttau (IA #15513)
                                                George E. Martin III (pro hac pending)
                                                Leigh Campbell Joyce (pro hac pending)
                                                Michael Roccaforte (pro hac pending)
                                          of    BAIRD HOLM LLP
                                                1700 Farnam Street
                                                Suite 1500
                                                Omaha, NE 68102-2068
                                                Phone: 402-344-0500
                                                Email: hguttau@bairdholm.com
                                                       gmartin@bairdholm.com
                                                        lcampbell@bairdholm.com
                                                       mroccaforte@bairdholm.com




      Case 5:19-cv-04082-CJW-KEM Document 15 Filed 02/20/20 Page 2 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of February, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent notification of such filing to the
following:

        David Goldman
        Babich Goldman, P.C.
        501 SW 7th Street, Suit J
        Des Moines, IA 50309
        dgoldman@babichgoldman.com

        Andrew T. Miltenberg
        Stuart Bernstein
        Adrienne Levy
        363 Seventh Avenue, Fifth Floor
        New York, NY 10001
        amiltenberg@nmllplaw.com
        abernstein@nmllplaw.com
        alevy@nmllplaw.com

And I hereby do certify that I have mailed by United States Postal Service the document to the
following non CM/ECF participants:

        None

                                              /s/Heidi A. Guttau



DOCS/2419222.1




       Case 5:19-cv-04082-CJW-KEM Document 15 Filed 02/20/20 Page 3 of 4
Case 5:19-cv-04082-CJW-KEM Document 15 Filed 02/20/20 Page 4 of 4
